William H. Rehnquist: We will hear arguments first this morning in No. 85-1513, Edwards against Aguillard. Mr. Bird, you may proceed whenever you're ready.
Wendell R. Bird: Mr. Chief Justice, and may it please the Court: This case is an appeal from an 8-7 decision of the U.S. Court of Appeals for the Fifth Circuit. It involves a facial Constitutional challenge to Louisiana's law for balanced treatment of creation science and evolution in public schools. That law defines evolution as scientific evidences supporting evolution, and inferences from those scientific evidences. In parallel, it defines creation science as scientific evidences supporting creation, and inferences from those scientific evidences. The State today hopes to address two key questions: first, the procedural question of the material factual issues, and particularly, the uncontroverted affidavits, which must be addressed in order to apply the tripart test, and which preclude summary judgment; and then, second, the Constitutional question, particularly of the abundant evidence in the record of a secular purpose, although not an exclusively secular purpose, we concede. I'll mention the relevant facts in connection with each of these two major issues. The first major question is the procedural question which the State believes should be decisive. The decision under review contradicts the unquestioned procedural rule for summary judgment regarding uncontradicted affidavits and material factual issues, as the seven dissenting judges acknowledged. The uncontroverted factual issues of the State--
Byron R. White: Well, this wasn't really an en banc decision, was it?
Wendell R. Bird: --No, sir, it wasn't. It was denial of rehearing en banc. And in fact, the eight judge majority did not enter a written opinion. It simply affirmed; in effect, denied rehearing of the three-judge opinion. Seven judges disagreed very strongly. The uncontroverted affidavits--
John Paul Stevens: Of course, they just said the case should be reheard en banc.
Wendell R. Bird: --Yes. Yes, Your Honor, that's correct.
Harry A. Blackmun: Disagreers always disagree very strongly. [Laughter]
Wendell R. Bird: And in this case, they certainly upheld that tradition. The uncontroverted affidavits of the State on factual issues erroneously were not taken as true or admitted for purposes of summary judgment and appeal. The other factual issues raised by the State in its Brandeis memorandum of 630 pages, with nearly 2,000 citations, were not viewed in the most favorable light, like the affidavits, and in fact, were hardly given credence at all. They certainly weren't accepted as true for purposes of summary judgment. The facts in regard to this procedural issue are that the State filed affidavits by creationist and evolutionist scientists; by a creationist philosopher; an evolutionist theologian; and a creationist educator. They were not only Protestants, but two Roman Catholics and one agnostic.
John Paul Stevens: Mr. Bird, what would you say was the factual issue that had to be resolved?
Wendell R. Bird: Your Honor, the definition of creation science is one very important factual issue, what the statute's about.
John Paul Stevens: You don't think the statute defines the term adequately?
Wendell R. Bird: Well, Your Honor, it does give a definition that's highly scientific, and referring only to scientific evidences, and inferences from those scientific evidences.
John Paul Stevens: But the factual issue was, what does... what does the statutory term mean, is that what it is?
Wendell R. Bird: Yes, sir. A very important factual issue in order--
John Paul Stevens: And these people, who had nothing to do with enacting the statute, are able to tell us what the statute means?
Wendell R. Bird: --Because it is bringing a term from a technical term into a statute, yes, Your Honor, much like in some of the technical regulatory statutes that might take a term of art from another field without attempting to give a plenary definition in the statute. And besides the definition, another factual issue is the religious... the nonreligious nature of that scientific evidence supporting creation. And a third factual issue, the scientific nature of creation science as compared with evolution.
Antonin Scalia: Why is the meaning of the statute a factual issue? I would think that that's a legal issue. And indeed, haven't we in earlier cases abstained from passing on the Constitutionality of statutes until the State courts could tell us what their own statute meant? Isn't the meaning of it ultimately a question of Louisiana law for the Louisiana courts?
Wendell R. Bird: Your Honor, taking those questions in reverse, the Louisiana Supreme Court has reviewed this statute on different grounds, and has upheld it under applicable provisions of the Louisiana Constitution regarding prescribing curriculum. It did not see fit to give a definition of creation science, or even to indicate that it regarded that as within its prerogatives. I'd suggest--
Antonin Scalia: As within its prerogative? Within whose prerogatives would it be, if not within the prerogatives of the Louisiana Supreme Court?
Wendell R. Bird: --Because a term that is a technical term, a term used within the scientific field, was being embodied in the statute, the State submits, Your Honor, that the definition of that term is a factual matter, appropriate for resolution by expert testimony on that field, much like if the State had regulated some particular form of, say, asbestos contamination, or whatever, and had used technical terms of art. It wouldn't be an issue of State law as to what they meant, when the intent was to bring in a technical definition from the relevant academic field.
Antonin Scalia: So if we, as a Federal court, say that the Louisiana statute means X, the Louisiana Supreme Court couldn't say, no, it doesn't mean X, it means Y?
Wendell R. Bird: Well, Your Honor, I would suggest, in the context of the procedural issue, that this Court should not be saying, the statute means X, but instead, should allow the case to go to trial, a trial it's never had, in order to develop a factual record on that issue.
Antonin Scalia: In order that we can say whether it means X. I mean, ultimately, you want us to say whether it means X or Y. And why is that our business rather than the Louisiana courts?
Wendell R. Bird: Your Honor, with all respect, what we would like you to say is that this Court should not have to say whether it means X or Y, but that a trial, with factual development, ought to occur to enable expert witnesses on both sides to give definitions.
Antonin Scalia: After which... after which a Federal court will say whether it means X or Y. Isn't that what you're saying?
Wendell R. Bird: Not quite, Your Honor, because a Federal court--
Antonin Scalia: You're just quarreling that it was done too soon; not that it shouldn't be done by Federal courts.
Wendell R. Bird: --Your Honor, I'm suggesting--
Antonin Scalia: And I'm questioning whether--
Wendell R. Bird: --that the only thing a Federal court ought to do is review whether the factual determination by the trial court, after a trial, is clearly erroneous. This Court, in Lynch v. Donnelly, used the clearly erroneous standard in reviewing district court findings. And in fact, the dissenting opinion did the same thing in footnote 11, recognizing the heavily factual issue of many issues of that nature. The role of this Court, the State would suggest, is not to determine, as the two lower courts did, out of thin air, what a technical term means, but to recognize that that is a factual issue, or at least involved factual issues that this Court is entitled to a trial record on before this Court is asked to apply the clearly erroneous standard.
Antonin Scalia: --What if Louisiana chooses to use a technical term in an inaccurate sense? Can it do that if it wants to?
Wendell R. Bird: A State certainly could use a term and define it differently.
Antonin Scalia: Of course it could. And isn't it up to Louisiana State court to say whether it's using a technical term accurately or inaccurately? It could use that term any way it wants, couldn't it?
Wendell R. Bird: Your Honor, recognizing the correctness of your point about State interpretations of terms that have a... have a State law background behind them, the term in this statute was a term borrowed from a technical field. And it's our suggestion that the trier of fact, at the trial court level, can correctly determine the meaning of that term, based on the legislative history and expert testimony, whether that trier of fact is a State court or a Federal court.
William H. Rehnquist: Well, Mr. Bird, I understood the opinion of the Fifth Circuit, from which you're appealing, to say that the statute was unconstitutional because it had no secular purpose, and it failed that part of the so-called Lemon test. Is it really necessary to get into all this meaning of technical terms in order to review that what seems to be a rather narrow ruling of the Fifth Circuit?
Wendell R. Bird: Well, Your Honor, first, I think it's very important to notice that the Fifth Circuit and the District Court did not rely at all on the legislative history in reaching that determination. They instead said, effectively by judicial notice we submit, creation science means X. It means religious doctrine including a creator. Not based on any factual evidence in the record, but just a priori. And consequently, those courts were not even applying the purpose prong of the establishment clause test in the way that this Court has indicated it should be applied.
Sandra Day O'Connor: Well, Mr. Bird, if we were to do that here, wouldn't we just look at the legislative history and the stated purpose of the legislature in making that determination? Why would we have to perpetuate the alleged error you think was made below? Why couldn't we look at the record here and determine whether the court was correct in its decision on the purpose prong of the Lemon test?
Wendell R. Bird: Your Honor, that might be possible given two caveats. The first is that the legislative history does involve technical terms of science, not only terms such as creation science and creation and their meaning, but also terms about mathematical probability, paleontology, and so forth. This Court could assume that all of the State's allegations are correct on those factual issues, and in that context, could interpret the legislative history, including those terms. Now, the appellees are also arguing that the social context is relevant to a determination of legislative purpose. We do disagree with that, particularly where there is a clear legislative history and where there is a clear statute. However, addressing the social context involves questions of history which similarly are factual issues. My second caveat is, if this Court were to apply the purpose prong of the tripartite test, ab initio, it again ought to determine all historical, factual type questions in the light most favorable to the State, just as it should the definitional questions. In that sense, it might be possible for this Court to reach a purpose determination based on a full review of the record. I'd urge the Court not to do so. Because certainly for effect and entanglement, the definitions of terms are highly critical. But if the Court did so, I... I would urge this Court to give the kind of full review of the legislative history I know it would. We have, for the convenience of the Court, in our reply brief, footnotes 56a to 56c, cited some of the most important portions of the legislative history on the purpose to advance academic freedom, students right to hear, by teaching additional scientific information, a nonreligious information. It's critical that the legislative history be read in context. It's also critical that the standard applied by this Court, at all times in the past for purpose review, be applied; that it is not necessary to have an exclusively secular purpose; but instead, it is sufficient to have a secular purpose. In fact, I think the legislative history in this case indicates a primary secular purpose, although the State does recognize that there are tertiary religious purposes indicated in the record. We would suggest that the appellees highly selective--
John Paul Stevens: What are those religious that you acknowledge are indicated in the record?
Wendell R. Bird: --Your Honor, we'd suggest that the legislative history indicates that there were a variety of reasons for this Act being passed.
John Paul Stevens: No, I just asked you what were the religious purposes that are... that you acknowledge are present.
Wendell R. Bird: As a tertiary purpose only, not as the primary--
John Paul Stevens: I understand.
Wendell R. Bird: --or even the secondary purpose, we'd recognize that, doubtless, some legislators had a desire to teach religious doctrine in the classroom. We feel that was a small minority of the legislators, as indicated by the record. But certainly there's no question that in this mixture of many different purposes that would certainly be a tertiary or less important purpose, along with basic concepts of fairness; the academic freedom concern of students' right to receive--
John Paul Stevens: Do you think there was also a purpose... do you think there was also a purpose to exclude the teaching of evolutionary science, or whatever you might call it?
Wendell R. Bird: --No, sir, I don't. It is true that there are--
John Paul Stevens: So to the extent that there's a religious purpose, it's to add to the curriculum, rather than to subtract from it?
Wendell R. Bird: --Yes, sir. And if that were the case, I'd suggest that the courts could properly address any... that issue if they... if they saw that issue being a sufficiently significant purpose, simply by stating what the State agrees wholeheartedly with, that the teaching of the Bible, as part of implementing this statute, would be unconstitutional. The State has consistently taken the position that that, in a science classroom, would not be appropriate under the Constitution or under the statute.
Sandra Day O'Connor: Mr. Bird, do you think that it is Constitutional within the establishment clause to teach a purely religious concept in public school in order to balance other concepts that are perceived to be anti-religious?
Wendell R. Bird: Your Honor, not in this case, and not in the general case.
Sandra Day O'Connor: Well, in general, I asked.
Wendell R. Bird: Yes, Your Honor.
Sandra Day O'Connor: In general. Is that... is that valid?
Wendell R. Bird: No.
Sandra Day O'Connor: No?
Wendell R. Bird: Only in the limited context this Court has recognized in Shemp and other decisions of an objective, neutral discussions of a wide variety of religious views. We don't believe that that is even applicable to this case. The State has consistently taken the position that to teach religious doctrine would not only violate the establishment clause in science classes, but would violate the terms of the statute. It's critical, as many of the questions, I believe, reflect, to know what creation science is. We--
Antonin Scalia: Mr. Bird, before you go further, you acknowledge before that a purpose was... tertiary purpose on the part of some legislators was to teach religious doctrine. Assuming I think that only a purpose that is effectuated in the statute is relevant, do you acknowledge that that purpose is effectuated in the statute?
Wendell R. Bird: --Absolutely not. The statute itself refers to scientific evidence. The affidavits, established for purposes of this appeal, that creation science consists of scientific evidence and scientific interpretations. The State's Brandeis memorandum, in fact, cites 170 pages of that scientific evidence in defining creation science and its content.
Antonin Scalia: Does it necessarily require the teaching of a God, a personal God, as opposed to a first cause that may be quite impersonal, or a giant slug, for all we know?
Wendell R. Bird: Your Honor, teaching creation science does not entail, necessarily, the teaching of any of those concepts. In other words, with creation science consisting of scientific evidence, such as the abrupt appearance of complex life in the fossil record, the systematic gaps between fossil categories, the mathematical improbability of evolution, the vast information content of all living forms, the genetic limits of viable change... in none of that is there any concept of a creator, and certainly no concept of Genesis. That is scientific data. As you'll find summarized in the Joint Appendix from our long memorandum, pages G66 to 168, 356 to 87, 457 to 90. In fact, the term "creation" is used in much scientific discussion without any reference to a creator. The Big Bang theory is often described as a theory of creation, without necessarily having any concept of a creator embodied in it.
Antonin Scalia: Well, that may or may not be so.
Wendell R. Bird: It's a factual issue.
Antonin Scalia: Either a factual issue or an issue of law to be decided by some court. It depends on what creation in the statute means, doesn't it?
Wendell R. Bird: Yes, sir, it does. And it depends on what creation science means; what the scientific evidences mean. In fact, many of the--
Lewis F. Powell, Jr.: Let me ask you a question there-- --May I interrupt you?
Wendell R. Bird: --Yes, Your Honor.
Lewis F. Powell, Jr.: Did I understand you to say it would be unconstitutional to have a course in the Louisiana schools or colleges on religion?
Wendell R. Bird: No, Your Honor, not under the narrow exception this Court has recognized for objective, neutral, discussion of religion. However, my suggestion was simply that there's no need to bring religion into this subject matter, because--
Lewis F. Powell, Jr.: Right. But I think it's helpful, at least to me, to know what actually is being done in Louisiana.
Wendell R. Bird: --Yes sir.
Lewis F. Powell, Jr.: Louisiana State, I looked at the catalogue, as I count has seven courses on religion. Every other State college or university... do you want to know what the courses are? Well, I won't take the time--
Wendell R. Bird: I'll certainly take your word for it.
Lewis F. Powell, Jr.: --They have a course called, Introduction to Religion. They have a course on the Old Testament. They have a course on the New Testament. They have one on faith and doubt. Jesus in history and tradition. Eastern religions. Philosophy of religion. And so on. I would guess that most of the universities in the United States have similar courses. They're all right, aren't they?
Wendell R. Bird: Your Honor, that's not before the Court in this case--
Lewis F. Powell, Jr.: I understand that.
Wendell R. Bird: --but certainly, we have no reason to--
Lewis F. Powell, Jr.: But I'm trying to find out what... what your position really is.
Wendell R. Bird: --My answer to your first question was in the context of elementary and secondary schools.
Lewis F. Powell, Jr.: Yes.
Wendell R. Bird: And I think this Court has recognized, because of the different maturity level, the different critical thinking level of students at the upper... at the university and college level, that a far broader variety of courses of the type that you've just described would be generally permissible at the university level.
Lewis F. Powell, Jr.: And of course at the university level they also have biology courses--
Wendell R. Bird: Absolutely.
Lewis F. Powell, Jr.: --that no doubt go into evolution.
Wendell R. Bird: Absolutely.
Lewis F. Powell, Jr.: Are you saying that all we have before us today is what happens at the public school level?
Wendell R. Bird: Yes, it is.
Lewis F. Powell, Jr.: What about elementary school?
Wendell R. Bird: This would include elementary schools to the extent they're teaching anything about origins today.
Lewis F. Powell, Jr.: It's curious, or so it seems to me, that the statute is very explicit in requiring that, with respect to everything that goes on in the classroom, in the textbooks, in the libraries, and in all instructional matters, that this statute has to be complied with. How in the world can that be monitored?
Wendell R. Bird: Well, Your Honor, this Court has charged public schools with keeping impermissible religious material out of the classrooms already. And in terms of that monitoring, first, you mentioned textbooks. This Court has upheld--
Lewis F. Powell, Jr.: You can monitor a textbook.
Wendell R. Bird: --Yes, sir. Board of Education v. Allen, Mueller, and so forth. This Court, in the Regan decision, made much the same point regarding the classroom teaching, particularly when we're talking about a public school teacher. We don't have any issue, as in cases from the last term--
Lewis F. Powell, Jr.: Would you have to have monitors in every classroom?
Wendell R. Bird: --Your Honor, certainly not. Because this Court does assume the good faith of teachers. This Court has said that it will not assume bad faith of teachers. Moreover, any religious material that could impermissibly enter the science classroom, based on the teaching of creation science, already could enter that classroom based on the teaching of evolution. For instance, the question, who created, or who began, the evolutionary process? Where did the Big Bang come from? What guided the evolutionary process? And it's to be presumed... certainly there's no evidence to the contrary in this case, because we haven't even been to trial yet... that teachers will not do that which is impermissible. If they do, the Attorney General does have enforcement authority under the Louisiana Constitution, and has stated his intent to ensure that only scientific evidence is taught, as the statute refers to, and not that any impermissible religious material is taught, particularly Genesis, in teaching the balanced treatment. That would be impermissible. The definition of creation science is critical. And even opponents of creation science in some cases have acknowledge that creation science is scientific material; not religious material. For instance, one of the affidavits establishing the issue for purposes of summary judgment and appeal, said, by Dr. W. Scott Morrow, I'm not a creationist or a religious fundamentalist, and instead, am an evolutionist and an agnostic... our brief at page 19. My conclusions are that creation science is scientific, nonreligious, and educationally worthwhile.
John Paul Stevens: Mr. Bird, can I ask you, you gave an example a moment ago of a Big Bang theory to mention the evolutionary process. Supposing there was a Big Bang a million years ago that created much of what we know on the Earth, but... everything except man. And then after that, there was evolution to what we now know as man. Would a person who believed that be a evolutionist or a creation scientist?
Wendell R. Bird: That would really depend on their own categorization. Because you have identified an issue where there is a difference, even among those scientists--
John Paul Stevens: Well, I mean, it seems to me some people might be a creationist within your definition at a certain point, but then believe that evolution followed that beginning moment.
Wendell R. Bird: --Yes, sir.
John Paul Stevens: And I'm just wondering how you classify that person.
Wendell R. Bird: There's certainly no question that some people would take elements of what the statute envisions as creation science and combine those with elements of evolution. That's their right. The fact that two--
John Paul Stevens: Do you... do you think there's... they are two mutually exclusive categories? Or could a person be both?
Wendell R. Bird: --Your Honor, we cited about 25 noncreationist parties--
John Paul Stevens: Well, I'd rather not refer--
Wendell R. Bird: --who do view them as mutually exclusive.
John Paul Stevens: --You view them as mutually exclusive?
Wendell R. Bird: In the views of many people--
John Paul Stevens: Now, can you tell me, then, which category my example falls in?
Wendell R. Bird: --Well, Your Honor, we have taken the position that the Big Bang theory would be an evolutionary explanation of cosmic evolution, as described by Carl Sagan and others.
John Paul Stevens: Well, can you tell me which theory... which category my example falls under?
Wendell R. Bird: Probably the evolutionary category, though some people would differ.
John Paul Stevens: Well, what if the... what if I included, say, Neanderthal, and then... but say that it was a lower form of life than present man? Would it still be... then would that be a creationist or an evolutionist?
Wendell R. Bird: That would probably be categorized as an evolutionist view, with the creationist scientists at trial anticipating testimony that Neanderthal man certainly existed, but that the physical evidence is that it was simply someone comparable to modern humans with bone disease, causing a bowing of the bones.
John Paul Stevens: All of your examples of people who are creation scientists would deny any evolutionary process at all?
Wendell R. Bird: No, Your Honor. Our expert witnesses include, of course, some evolutionists, who would anticipate testifying at trial, along the lines of Dr. Morrow, who I quoted. Some would take sort of an intermediate position, saying that they're either not sure or--
John Paul Stevens: Well, how can they... if they're mutually exclusive categories, how can there be an intermediate position? And if there can't be, I really don't quite understand what the dividing line between the two is.
Wendell R. Bird: --Your Honor, I guess my point, to try to say it more clearly, is that many evolutionists do recognize creation science and evolution as mutually exclusive on each issue, as a logical matter. Some people disagree. That's an area where the scientific community does appear to disagree.
John Paul Stevens: Well, but do you have a position? Do the people supporting this legislation say it draws such a distinction?
Wendell R. Bird: Yes, Your Honor, we... the State has taken the position consistently that creation science and evolution do reflect two separate positions--
John Paul Stevens: Mutually exclusive positions, and if there's any evolution at all, then you're in the evolutionary category?
Wendell R. Bird: --Well, if you define evolution as being macroevolutionary change, yes. But creation scientists recognize the occurrence of change; microevolution, without any question. So to say that change occurs certainly is not an evolutionary statement. It's a statement that essentially every scientist on either side would agree to. The question is whether evolution occurred from one or a few simple single-celled living forms, through fish, amphibia, reptiles, primates, and so forth.
John Paul Stevens: Well, if that's the test, your answer to my question is easy. The example that I gave is that you're a creationist.
Wendell R. Bird: Yes, Your Honor, I suppose so.
John Paul Stevens: Even though there's a very definite process of evolution from the Neanderthal man to the present society.
Wendell R. Bird: And that's an area of disputed fact. Scientists disagree--
John Paul Stevens: Well, but I mean, even if one believed that, he would still be a creationist under your definition, because he doesn't believe everything started from an amoeba, or something like that.
Wendell R. Bird: --He'd certainly be taking at least many creationist assumptions and interpretations of the evidence, yes.
John Paul Stevens: Well, see, the difficulty I have is when you talk about many and some is, I'm trying to decide whether they are mutually exclusive categories or not, and whether teachers who have to administer this Act fall in one camp or the other, or could they fall in both.
Wendell R. Bird: A teacher could certainly fall in both. The evidence can be categorized without coercing any student to accept only one or the other. Just as logical matter, the universe either always existed or came into being abruptly, the first life either came into being abruptly or evolved through a chemical evolutionary process. The various living forms, the basic forms, either appeared abruptly or evolved from simple to complex. In that sense, they're logical alternatives. But people certainly have the right, which Louisiana schools ought to respect, to accept elements of both.
John Paul Stevens: Isn't it possible that some of the appeared abruptly, and others evolved from what first appeared abruptly? That's what I don't understand.
Wendell R. Bird: I'm afraid I didn't hear the end of that, Your Honor.
John Paul Stevens: I say, is it not possible that some forms of life appeared abruptly, and others evolved from those that did appear abruptly?
Wendell R. Bird: Absolutely. And I guess the basic point--
John Paul Stevens: And if that's true, I don't see how you can avoid the possibility that a person could be both an evolutionist and a creation scientist.
Wendell R. Bird: --Well, many people do combine elements of both, and in that sense, fit your categorization. I guess the point is that the Louisiana legislature determined that students were not receiving all of the scientific information on the subject. They were receiving, in general, only that which supported evolution; and that those students were entitled to receive additional scientific information, however those students chose to categorize. That's the issue in this case, when we get into the Constitutional question.
Lewis F. Powell, Jr.: Mr. Bird?
Wendell R. Bird: Yes, Your Honor.
Lewis F. Powell, Jr.: May we come to a lower level of discourse, and not talk about philosophy. [Laughter]
Wendell R. Bird: I'm sure it won't be lower, but I'll be very happy to--
Lewis F. Powell, Jr.: Well, it'll be a lot lower.
Wendell R. Bird: --try addressing it.
Lewis F. Powell, Jr.: You have private schools in Louisiana, don't you?
Wendell R. Bird: Yes, Your Honor.
Lewis F. Powell, Jr.: Some religious and some not?
Wendell R. Bird: Yes, Your Honor.
Lewis F. Powell, Jr.: Does your State Board of Education have to certify those schools?
Wendell R. Bird: Your Honor, I'm not... yes, that is correct.
Lewis F. Powell, Jr.: They do in Virginia.
Wendell R. Bird: Pardon me?
Lewis F. Powell, Jr.: They do in my State of Virginia, and I think in 22 of the States they do.
Wendell R. Bird: Yes, sir.
Lewis F. Powell, Jr.: And what means is that a minimum course of study is prescribed; otherwise you don't have a certificate, and graduates are unable to get in good colleges.
Wendell R. Bird: Yes, Your Honor.
Lewis F. Powell, Jr.: What I'm leading up to ask you is, does this statute apply to those schools?
Wendell R. Bird: No, it does not. It address only public schools, much like most of the other 16 Louisiana statutes prescribing courses of study.
Lewis F. Powell, Jr.: So if pupils didn't like these course, they could go into private schools or parochial schools?
Wendell R. Bird: In that, different standards for private schools is something that is widely practiced and certainly is Constitutional justification.
Lewis F. Powell, Jr.: If they could afford to go?
Wendell R. Bird: If they could afford to, yes, sir. If there are no further questions, I'll reserve my remaining time.
William H. Rehnquist: Thank you, Mr. Bird. We'll hear now from you, Mr. Topkis.
Jay Topkis: Mr. Chief Justice, if the Court please: Mr. Bird was complaining at some length about how the Court of Appeals ignored the legislative history. I'm perfectly content to discuss the legislative history, but I'd like to take as my starting point Justice Frankfurter's dictum that when there's some uncertainty about the legislative history, it's not forbidden to look at the plain language of the statute. [Laughter] What's all this talk about technical terms? These are not polysyllabic scientific words beginning with polymicro-something-or-another. These are words that we've all heard since we were kids. Creation. Creation... that's a word we're all familiar with. Let me just go to the dictionary quickly. Webster's Third International.
Antonin Scalia: Why don't we go to the affidavits in the case?
Jay Topkis: I'm sorry, Your Honor?
Antonin Scalia: Why don't we go to the affidavits in the case? Now, this... this was decided on a motion for summary judgment.
Jay Topkis: Yes, Your Honor.
Antonin Scalia: There was an affidavit by Dr. Scott Morrow, a Doctor in Biochemistry.
Jay Topkis: Yes.
Antonin Scalia: Academic credentials. Which said creation... Ph.D. in biochemistry from the University of North Carolina, M.S., St. Joseph College. Creation science, he said, is a scientific model or hypothesis that attempts to account for the origins of material entities or systems in our world by means of their relatively sudden or abrupt appearance. Now, that is really not the way I would be inclined to define it. But I don't know. I'm not a biochemist. Now, here you have an affidavit that's filed in the case that says it means that. How can I be sure that it doesn't mean that? And anyway, is it either my view or Dr. Morrow's that ought to govern, but rather the view of the... of the Supreme Court of Louisiana?
Jay Topkis: Well, Your Honor, this litigation was brought in the Federal court. And because that's the court to which citizens traditionally look for protection of their Constitutional liberties. But going directly to your question, Dr. Morrow comes along, years after the statute is enacted, and says that to him, creation science means these buzzwords. And those buzzwords come right out of Mr. Bird's lexicon. He's been using them for years. They're his. The Louisiana legislature never heard anything about abrupt, relatively sudden, or abrupt appearance in complex form, et cetera, et cetera.
Antonin Scalia: I thought you were talking about the plain language, with resort to legislative history?
Jay Topkis: I am. I'm talking about what the word "creation" means, according to Webster. And that, it seems to me, is what in all likelihood the Louisiana legislature dealt with. And what the word means, according to Webster, is, the act of bringing into existence, from nothing, the universe or the world or the living and nonliving things in it. Now, the statute, of course, also uses the term "creationism". And Webster defines that, too: A doctrine or theory of creation holding that matter, the various forms of life and the world were created by a transcendent God out of nothing. That's what Webster's Third, published in 1981, the year this statute was adopted, gave as the definitions of these two key words. Now, maybe that was a little ahead of its time. Let's go to Webster's Second. No great difference. Webster's Second, published in '34, defines "creation": The act of creating or the fact of being created; specifically, the act of causing to exist or the fact of being brought into existence by divine power, or its equivalent. Creationism--
Antonin Scalia: What about Aristotle's view of a first cause, an unmoved mover?
Jay Topkis: --Yes, Your Honor.
Antonin Scalia: Would that be a creationist view? I don't think Aristotle considered himself as theologian as opposed to a philosopher.
Jay Topkis: No, but--
Antonin Scalia: In fact, he probably considered himself a scientist.
Jay Topkis: --Acquinas had a somewhat similar view.
Antonin Scalia: Yes, but I want to go back earlier. [Laughter] Because my next question is going to be whether you considered Aristotleanism a religion?
Jay Topkis: Of course not.
Antonin Scalia: Well, then, you could believe in a first cause, an unmoved mover, that may be impersonal, and has no obligation of obedience or veneration from men, and in fact, doesn't care what's happening to mankind.
Jay Topkis: Right.
Antonin Scalia: And believe in creation.
Jay Topkis: Well, believe in creation? Not when creation means creation by a divine creator. That's the test. And the Louisiana--
Antonin Scalia: And I ask you, it depends on what you mean by divine. If all you mean is a first cause, an impersonal mover--
Jay Topkis: --Divine, Your Honor, has connotations beyond, I respectfully submit.
Antonin Scalia: --But the statute doesn't say "divine".
Jay Topkis: No.
Antonin Scalia: All it says is "creation".
Jay Topkis: But when you look to see what "creation" means, it means "divine". And, I go further, if I may, the Louisiana legislature has been perfectly clear on what words mean in Louisiana. The Louisiana Civil Code, Article XIV, says that the words of a law are generally to be understood in their most usual significance, without attending so much to the nicety... niceties of grammar rules as to the general and popular use of the words.
Antonin Scalia: Is it the Louisiana legislature that determines what Louisiana statutes mean? Or is the Louisiana Supreme Court?
Jay Topkis: It is the Louisiana legislature, Your Honor, which writes statutes, employing the common parlance--
Antonin Scalia: We have a doctrine--
Jay Topkis: --and which, when courts are called on to interpret those statutes, courts, whether State, Federal or whatever, are obligated to follow and interpret those statutes in the light of the meaning of the Louisiana legislature.
John Paul Stevens: --Mr. Topkis, we have a doctrine called the Pullman doctrine, which is succinctly described as follows: No principle has found more consistent or clear expression than that the Federal courts should not adjudicate the Constitutionality of State enactments fairly open to interpretation until the State courts have been afforded a reasonable opportunity to pass upon them.
Jay Topkis: Quite so, Your Honor. I'm familiar with that.
John Paul Stevens: Now, does... do we have any idea what Louisiana courts thinks this phrase, creation, means in this statute?
Jay Topkis: We have only the very brief decision of the Louisiana Supreme Court to the effect that this statute does not offend the Louisiana Constitution. That's all we've got.
William H. Rehnquist: Mr. Topkis, you're arguing here in support of the Fifth Circuit, not only the judgment but the rationality, I take it, that there is no secular purpose for this statute?
Jay Topkis: Right, Your Honor.
William H. Rehnquist: But I didn't understand the Fifth Circuit to rely as heavily as you apparently do on dictionary definitions of the terms in the statute?
Jay Topkis: Well, I thought, as I read the Fifth Circuit opinion, that they said, everybody knows what creation and creationism is. It's a basically fundamentalist point of view. And I would not think that we would have much uncertainty about it, were it not for the fact that people whose objectives are plain seek to invoke familiar--
William H. Rehnquist: Well, I thought part of the Fifth Circuit opinion could be read as saying that if there was... if the statute was passed for religious purposes, say, fairly broadly interpreted like, love thy neighbor as thyself, or something, that the statute might be bad. You wouldn't go that far, would you?
Jay Topkis: --That the statute might be...?
William H. Rehnquist: That the statute might be unconstitutional as being an establishment of religion.
Jay Topkis: I would not regard love thy neighbor as thyself as a necessarily religious doctrine. I would think of it as a proposition in morality.
William H. Rehnquist: But supposing it's a morality subscribed to by many religious faiths.
Jay Topkis: Well, there are lots of propositions that are subscribed to by religious faiths, but they do not become religious, as I understand, merely by virtue of that subscription. For example, most religions forbid or speak against homicide. But a civil... pardon me, a criminal statute making homicide criminal is not a religious statute.
William H. Rehnquist: Even though, perhaps, a number of church people go down and say, we want this statute passed because it's consistent with our religious belief?
Jay Topkis: Even though. Now--
John Paul Stevens: Mr. Topkis, can I ask you a question? When the case was referred on the State Constitutional issue to the Supreme Court of Louisiana, I believe you were involved in the litigation at that point. Was the Louisiana Supreme Court asked by either party to interpret the meaning of the definition of creation science? I know the court did not do it, but--
Jay Topkis: --I do not believe so, and my colleague assures me that that's his recollection, also.
John Paul Stevens: --So there's no request by either party for abstention to have the State court advise the parties on the meaning?
Jay Topkis: Neither the parties nor the Fifth Circuit; I don't believe so, Your Honor.
Antonin Scalia: Mr. Topkis--
Jay Topkis: Justice Scalia.
Antonin Scalia: --this question is sort of like the Chief Justice's last question, but I think it's a little closer to this case. I'm concerned about whether purpose alone would invalidate a State action, if a State action has a perfectly valid secular purpose. Let's assume that there is an ancient history professor in a State high school who has been teaching that the Roman Empire did not extent to the southern shore of the Mediterranean in the 1st Century A.D.-- And let's assume a group of Protestants who are concerned about that fact, inasmuch as it makes it seem that the Biblical story of the crucifixion has things a bit wrong... because of that concern, and really, no other reason... I mean, this fellow's also teaching other things that are wrong. He's teaching that the Parthians came out of Egypt. They don't care about that. They do care that Romans were in Jerusalem in the 1st Century A.D. So they go to the principal of the school, and say, this history professor is teaching what is just falsehood. I mean, everybody knows that Rome was there. And the principal says, gee, you're right. And he goes in and directs the teacher to teach that Rome was on the southern short of the Mediterranean in the 1st Century A.D.-- Clearly a religious motivation. The only reason the people were concerned about that, as opposed to the Parthians, was the fact that it contradicted their religious view. Now, would it be unconstitutional for the principal to listen to them, and on the basis of that religious motivation, to make the change in the high school?
Jay Topkis: I wouldn't think so, Your Honor, because the principal wouldn't be acting out of religious motivation. He would be acting out of the scholar's interest in truth. And when for whatever reason factual error was called to his attention, he would do his best to correct it.
Antonin Scalia: And here, do we know that the State is acting out of religious motivation?
Jay Topkis: By every index that we can possibly have, Your Honor, yes.
Antonin Scalia: Which is what?
Jay Topkis: We take a look at the vocabulary of the statute; it is religious. We take a look at what the legislators said at the time they acted; it is nothing but religious. We can go through this entire record without finding anybody talking about a secular purpose. They talk about how terrible evolution is. Why? Because it's godless evolution, and what we got to do is bring God into balance with evolution.
Antonin Scalia: So in the case I gave, if it was the school board that went to the high school principal, and the members of the school board were upset about this, as opposed to Parthia, because of their religious affiliations, then it would be bad, and you would have to leave the teacher in and continue to teach that Rome was not on the southern shore of the Mediterranean.
Jay Topkis: Well, again, I'm following your hypothetical, and I think that the... are you still assuming that it is the superintendent who makes the decision? Because I'm responding to you that he makes it out of his quest for truth.
Antonin Scalia: No, he's directed by the school board.
Jay Topkis: Yes? He's directed by the school board, and they are motivated... but nonetheless, what they are doing is not teaching religion. They are teaching history out of a religious motive.
Antonin Scalia: I agree with you there. And once you say that what they're doing is teaching religion, it's a different ballgame. If that is motivated by a religious purpose, then I think you're quite right. But that is an essential part of what you have to establish, though, isn't it? Not just that a secular action is ultimately motivated by some religious concern?
Jay Topkis: Quite so.
Antonin Scalia: Okay, I'm with you then.
Jay Topkis: All right. Now, I said before that this definition that Mr. Bird is so fond of, and I quote it... origin through abrupt appearance in complex form of biological life, life itself, and the physical universe... one thing we know about that collection of words is that it has never before been seen upon the face of the Earth except in Mr. Bird's briefs, and the affidavits prepared. Mr. Bird is a little slender to play Tweedledum, but that's what he's trying to do. He wants words to mean what he says they mean. And that didn't fool Alice, and I doubt very much that it will fool this Court.
William H. Rehnquist: Don't overestimate us. [Laughter]
Jay Topkis: Your Honors, I'd like now to go to another of Mr. Bird's buzzwords, academic freedom. The idea of academic freedom that is advanced here is, again, unlike any previous notion of that term. It's not a term; it's an incantation, as he uses it. This statute calls for the very antithesis of academic freedom. It says that the teacher must give balanced treatment, regardless of whether the evidence is balanced. It says the teacher may teach evolution only at the price of teaching what he or she knows to be pseudoscience. And the teacher may teach only the evidences for creation; none against. I can't imagine anything farther from the idea of academic freedom.
Thurgood Marshall: Well, now wait a minute-- --Mr. Topkis, there's very little xxx in elementary schools, do you agree?
Jay Topkis: Yes and no, if I may, Your Honor. Yes in the sense that most elementary school teachers are autocrats. I can remember my own Miss Bremner very well. And but I think that the teacher is pretty free to teach what the teacher believes to be truth, even in elementary schools.
Thurgood Marshall: Isn't it true that in elementary school, the principal goes in and out to make sure what you're teaching?
Jay Topkis: I... I think that's--
Thurgood Marshall: Of course. Well, that's the opposite of academic freedom?
Jay Topkis: --Well--
Thurgood Marshall: Where you xxx.
Jay Topkis: --Well, academic freedom is not incompatible with supervision, I think, Mr. Justice Marshall.
Thurgood Marshall: Well, let me put it this way: Do you need it for this case?
Jay Topkis: I don't think I do, no.
Lewis F. Powell, Jr.: I'd like to follow up on that a little bit.
Jay Topkis: Mr. Justice Powell.
Lewis F. Powell, Jr.: Think about the high school level.
Jay Topkis: Yes?
Lewis F. Powell, Jr.: In the State of Louisiana, as I think we've mentioned before, the courses are prescribed by the State Board of Education.
Jay Topkis: Yes, sir.
Lewis F. Powell, Jr.: And teachers are not free, absent permission, to teach different courses. And the State Board of Education also selects the textbooks.
Jay Topkis: Quite so.
Lewis F. Powell, Jr.: It may give the local school board a choice between two or three. I agree with you that once you get into the classroom... and that'll be true under this statute... the teacher is going teach whatever she or he really thinks, despite what may be written in a textbook. But the point I'm making is, it seems to me your academic freedom argument would be well directed at the college level. But I question, really, whether it's relevant, particularly, as Justice Marshall indicates, at the public school level.
Jay Topkis: I see it's relevance, if I may, Mr. Justice Powell, only in the sense that this statute is defended as advancing academic freedom. And it seems to me that when you give explicit commands... teach equally, teach for... you are not talking about academic freedom. That's the entirety of my contention on the point.
Lewis F. Powell, Jr.: Perhaps it would be irrelevant to both arguments, both sides?
Jay Topkis: Could be.
William H. Rehnquist: What if you had a statute, Mr. Topkis, that said, we think an awful lot of teachers in the school system in this State have presented only the Protestant view of the Reformation in their medieval history classes, and so we want to give equal time to the Catholic view? Do you think that that would... suppose it was passed with a purely... interest in historical truth... do you think that would raise any problems? Perhaps even though a lot of Protestant religious people got behind it, or a lot of Catholic religious people got behind it?
Jay Topkis: So long as the purpose of the school authorities, in taking this position, was an historical purpose rather than a religious one, I couldn't quarrel with it.
William H. Rehnquist: It certainly wouldn't vindicate academic freedom, in the normal sense.
Jay Topkis: No. No, it wouldn't vindicate academic freedom. But on the other hand, I would think that only... no, pardon me. I would think that it would be a requisite of a teacher who professed to be indulging in or utilizing his academic freedom to give fair treatment to the history of both... I forget Your Honor's example... the Reformation and the Counter-Reformation, or whatever. To pull somebody up who is, out of his own personal prejudices... or views; I'll not use the perjorative... overstressing one side of a controversy, or one aspect of history, is not to deprive him of academic freedom. Academic freedom does not mean the right to teach exclusively one particular view, as I see it, at any rate. I take it... I had planned to discuss the legislative history of this statute a little bit, but I rather imagine that my time is running on. I think that I'll just rest with this statement. There is nothing in the legislative history which speaks of a secular purpose: No sponsor of the legislature... of the legislation; no witness; nobody. The one witness I love is a Ms. Pabbs Minhinit, who said: I think if you teach children that they are evolved from apes, then they will start acting like apes. If we teach them possibly that they were created by an Almighty God, then they will believe that they were a creature of God and start acting like one of God's children. That's what she told the Senate before the Senate voted. Now, I don't, of course, take issue--
John Paul Stevens: Mr. Topkis, let me just be sure: Is there nothing in the legislative history supporting the... this academic freedom argument?
Jay Topkis: --Oh, sure, Your Honor. Academic freedom. We got to give God equal time. That's their idea of academic freedom.
John Paul Stevens: Well, or at least there is something in the legislative history that some were motivated by a desire to counteract the evolutionary subject with teaching of another subject that would have a different message.
Jay Topkis: But not, Your Honor... academic freedom does not--
John Paul Stevens: I mean, you say that's not academic freedom.
Jay Topkis: --That's right.
John Paul Stevens: And maybe you're right. But at least when they make that argument, there is something in the history that provides a basis for it. That's what I'm asking you.
Jay Topkis: Yes, and what they want to do is see to it that their version of religion... they start with the premise that evolution is religious. It's secular humanism. It's godless. And what they want to do is counter this religion... and they repeatedly call evolution a religion... and they say, let's give equal time to the other religion. Well, that's not academic freedom. Now--
Antonin Scalia: Mr. Topkis.
Jay Topkis: --Justice Scalia.
Antonin Scalia: In your legislative history, and you know, I've read it, there are statements of the sort you... you quoted, including some by the sponsor of this, especially the first time around, the bill that was in a different form and didn't get passed. But isn't what counts what the intent of the entire legislature was? And I just... it never occurred to me that Louisiana was a State dominated by... religiously by fundamentalists. And I think the statistics bear that out. As far as I know, the Catholics and atheists alone... or acnostics alone... account for 56 percent of the population. Never mind some other religious groups that are not necessarily fundamentalists. Now, it was, after all, the entire legislature that passed the bill.
Jay Topkis: Right.
Antonin Scalia: Now maybe the motive of those who introduced it and were most zealous for it may have been a fundamentalist Christian motive, but can we be sure that that was the motive of the entire legislature of Louisiana in passing the bill?
Jay Topkis: Well, Your Honor, when we try to figure out what the legislature meant, we look first at its plain words; then at the words of the sponsors and so on; and then we listen, or we look, for anything else. There isn't a single word in this history of secular interest. Mr. Bird and we, at an earlier stage, in a parallel litigation, the record of which is part of this record, took 40 depositions; there's not a word in those depositions, Mr. Bird hasn't brought one forward, about secular purpose.
Antonin Scalia: xxx balance secular purpose. Now, what they're saying is-- True. --most of the imbalance complained of is complained of on religious grounds. But isn't righting what the State legislature considered an imbalance in instruction a secular purpose; that only one side of an issue is being presented?
Jay Topkis: Not, Your Honor, with respect, when the complaint is, they're teaching that religion. Why don't they teach my religion? And that's what the legislature said. And that's what the witnesses said. Over and over again. There's nobody coming forward and taking any other position. Now, this bill was of course drafted by a theologian, or somebody versed in apologetics. There's an amusing bit of evidence on that subject in the very language of the bill. The bill keeps using... the Act keeps using the term "evidences" in the plural. We lawyers never speak of "evidences" in the plural. We speak of "evidence", the singular. And I got nagged by it, and I looked it up the other day. And of course the only dictionary reference to "evidences" is to Christian apologetics: the evidences for Christianity. This is a matter of theological disputation. And going back if I may, Mr. Justice Scalia, there wasn't offered here any affidavit from Senator Keith, or any other legislator, about what their purpose was. They were apparently content, or stuck, with their record. Now, again, where does this come from? Let me note one unusual fact about one of those five affidavits that Mr. Bird came up with. He offers an affidavit by a Dr. Terry Meith, who tells us that he's a philosopher and a theologian, and that he possesses three graduate degrees, two doctorates and a Master's. He even tells us what grade point averages he got at two of the schools. He got a 3.94 at one school, and a 3.97 at another school. I've never seen an expert qualified precisely that way. They usually settle for saying, I was Phi Beta Kappa. But okay, he says 3.94 and 3.97 at two schools. He omits USC. Well, I don't attribute any significance to that. USC I have heard is a rather difficult school, and may be he didn't do so well there. I'm not going to fault him for that. But the omission I do find significant is in his employment record. He signed the affidavit in September 1984. And he does not state where he was then employed. All of the other affidavits that Mr. Bird submits do give that information. And we found the explanation yesterday. The affidavit's jurat reads: Lynchburg, Virginia. And just on a hunch, my colleague, Mr. Harper, called Liberty University where Reverend Jerry Falwell is the Chancellor. And wouldn't you know it, we got right through to Dr. Meith. He's been on that faculty since 1984. And apparently, was not very interested in this case, which deals so much with fundamentalist, with acknowledging where he was employed. I--
Antonin Scalia: Some of the experts who provided affidavits were agnostics, at least one of them.
Jay Topkis: --One of them so stated, yes, Your Honor.
Antonin Scalia: Said he was an agnostic. Is there any difference in your mind between purpose of the law and motivation of those who want to get the law enacted? I mean, in the example I gave you earlier where the school board directs a change in the ancient history instruction motivated by the fact that this particular error is inconsistent with their religious beliefs, although teaching it right doesn't necessarily make their religious beliefs any more credible, would you say that there they had an evil purpose, that the purpose of the change was a religious one?
Jay Topkis: I'm not sure I follow your question. I'm sorry, Your Honor.
Antonin Scalia: Well, the school board is moved to correct the instructor whose teaching the wrong thing about Rome--
Jay Topkis: Right.
Antonin Scalia: --by the fact that it's inconsistent with their religious beliefs.
Jay Topkis: Right.
Antonin Scalia: And it makes their religious look absurd. Not that it makes their religious beliefs believable if you teach the right thing about Rome.
Jay Topkis: Right.
Antonin Scalia: Okay, so that's the reason they're concerned about it.
Jay Topkis: Yes?
Antonin Scalia: Now, would you say that there purpose is to further their religion, or is their purpose of get the curriculum right and get the correct thing taught about--
Jay Topkis: I don't care about their purpose; as long as what they do is get the true historical facts taught, I'm not going to be terribly concerned.
Antonin Scalia: --Okay. So it does come back to whether this statute requires the teaching of creation in some divine sense.
Jay Topkis: Exactly, exactly. Now--
Lewis F. Powell, Jr.: Mr. Topkis, I just want to ask one quick question.
Jay Topkis: --Justice Powell.
Lewis F. Powell, Jr.: Would you view the teaching of religious courses at the college level... state colleges, state universities... differently from the position that you take here today?
Jay Topkis: I shouldn't think so, no, Your Honor.
Lewis F. Powell, Jr.: In other words, you would think a Constitutional question were raised if a university taught a course on the Bible?
Jay Topkis: No, not a bit.
Lewis F. Powell, Jr.: What do you think?
Jay Topkis: I studied the Bible... well, I didn't go to a State university. But of course there's nothing inappropriate about teaching the Bible, or teaching Spincza's demonstration of the existence of God by mathematical principles.
Lewis F. Powell, Jr.: 0 xxx.
Jay Topkis: I'm sorry?
Lewis F. Powell, Jr.: I didn't understand you.
Jay Topkis: I don't see anything--
Lewis F. Powell, Jr.: Is it appropriate for a State university to teach Biblical courses, to teach a course on the Bible?
Jay Topkis: --Absolutely, as long as it is taught in neutral fashion; as long as the State does not say, as long as no professor comes into class, and announces: Ladies and gentlemen, today I'm going to prove to you that the Bible is right.
Lewis F. Powell, Jr.: If... if the university has courses in biology and chemistry and teaches specifically courses in evolution, would you object to courses on the Bible?
Jay Topkis: I would... I have no objection to courses on the Bible. When they are taught from a pro-Bible perspective, I would think that Constitutionally they ought to be left to Notre Dame, Southern Methodist, and other institutions of proclaimed orientation.
Lewis F. Powell, Jr.: But not in public universities?
Jay Topkis: Not in public universities; no, Your Honor.
William H. Rehnquist: Thank you, Mr. Topkis.
Jay Topkis: Thank you very much, Mr. Chief Justice.
William H. Rehnquist: Mr. Bird, do you have any more? You have two minutes remaining.
Wendell R. Bird: Thank you, Your Honor. The procedural issue, the State submits, should be decisive in this case. And Mr. Topkis has done a very nice job of demonstrating the factual disputes between the parties, disputes that ought to be decided on the basis of evidence at a trial. It would simply subvert the purposes of the summary judgment rules to allow a court to take a leap of faith over the issue at hand to apply the tripartite test to an unknown subject. If this Court chooses to rely on Constitutional grounds, however, there's a great deal of argument in support of the State's position that, we submit, should lead to a favorable conclusion: not only the Engel line of cases; not only the historical evidence; but the tripartite test itself shows the Constitutionality of this statute. The purpose was stated as to advance academic freedom.
John Paul Stevens: May I ask about--
Wendell R. Bird: Yes, Your Honor.
John Paul Stevens: --academic freedom for a moment? Would you say it would advance academic freedom if the school was told you cannot teach a German... a student the German language unless he's also willing to study French?
Wendell R. Bird: If they were within the same subject area, such as conversational German versus formal German--
John Paul Stevens: No, no, just German... they didn't particularly like Germans and they do like French. So what they say to the student is, you can't study German unless you study French. Would that advance academic freedom?
Wendell R. Bird: --Well, of course, that's not the wording of this statute.
John Paul Stevens: Well, it's pretty close.
Wendell R. Bird: It is a balanced treatment statute. But--
John Paul Stevens: You can't teach evolution unless you teach this other subject.
Wendell R. Bird: --Your Honor, if the assumption of the legislature there, as here, was that most or nearly all teachers would opt for teaching both--
John Paul Stevens: I'm just asking, would it advance academic freedom?
Wendell R. Bird: --Yes, it would.
John Paul Stevens: They'd come in and say, we did it to advance academic freedom. Would you accept that rationale?
Wendell R. Bird: Yes, it would, if you recognize that a legislature may not use the terms "academic freedom" in the correct legal sense. They might have in mind, instead, a basic concept of fairness; teaching all of the evidence. Thank you.
William H. Rehnquist: Thank you, Mr. Bird. The case is submitted.